DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification
The disclosure is objected to because of the following informalities:
Entire specification recites “ridged” which appears to be “rigid” instead.  
Appropriate correction is required.

Claim Objections
Claims 1-4, 6 and 14 are objected to because of the following informalities:  
Claims 1-3 recites “ridged”, which appears to be “rigid” instead.  
Claim 1 recites “…a memory located in the cavity…”, which should have been “…a memory located in the first cavity or the second cavity…” instead.
Claim 4 recites “a second portion of the user interface”, which should have been “a second portion of the single user interface” instead.
Claims 6 and 14 recite “flexible point of sale display”, which should have been “flexible point of sale device” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kauhaniemi et al. (US 2016/0195901; hereinafter “Kauhaniemi”) in view of Sirpal et al. (US 9,063,694; hereinafter “Sirpal”).
Regarding claim 1, Kauhaniemi teaches a flexible point of sale device (see note below regarding preamble) comprising: a body (3, Fig. 1) comprising a first ridged portion (such as 9, Fig. 1) defining a first cavity (cavity inside 9 for electronic components), a second ridged portion (such as 11, Fig. 1) defining a second cavity (cavity inside 11 for electronic components), and a flexible portion (7, Fig. 1) located in between the first ridged portion and the second ridged portion (7 between 9 and 11, Fig. 1); a flexible display screen (5, Fig. 1) laminated to and spanning a surface defined by the first ridged portion, the second ridged portion, and the flexible portion (not explicitly shown, but mentioned in [0051-0053]: “... in the closed configuration... the two regions 9, 11 are arranged overlaying each other so that a first portion of the display 5 and a second portion of the display 5 are facing each other... In the open configuration the two regions 9, 11 of the substrate 3 are arranged adjacent to each other so that the display 5 provides a continuous flat or substantially flat surface...).
Kauhaniemi does not teach first and second accelerometers located in the first and second cavities, respectively; a processor located within the first cavity or the second cavity and electrically coupled to the flexible display screen, the first accelerometer, and the second accelerometer; and a memory located in the cavity and electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising: receiving signals from the first and second accelerometers, determining an orientation of the first ridged portion and the second ridged portion using the signals, transmitting a first user interface to a first portion of the flexible display attached to the first ridged portion, the first user interface oriented for use by a user of the first user interface, and transmitting a second user interface to a second portion of the flexible display attached to the second ridged portion, the second user interface oriented for use by a user of the second user interface. However, Sirpal teaches first and second accelerometers (accelerometer(s), 176, Fig. 2; col. 9, lns. 13-31: “…An accelerometer 176 may also be included as part of device 100 to determine the orientation of the device 100 and/or the orientation of screens 104 and 108…”; note these means two accelerometers under each screens 104 and 108 in order to determine orientation of each screen) located in the first and second cavities (cavities inside 104 and 108 in Fig. 1A), respectively; a processor (204, Fig. 2) located within the first cavity or the second cavity and electrically coupled to two display screens (110, 114, Fig. 2), the first accelerometer, and the second accelerometer (see arrows in Fig. 2); and a memory (208, Fig. 2) located in the first cavity or the second cavity and electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions (col. 11, lns. 27-52) comprising: receiving signals from the first and second accelerometers (col. 9, lns. 55-60: “…accelerometer 176 can generate a signal indicating the device 100 has been placed so that the edge of screens 104 and 108 are substantially horizontal. The signals can then be used in combination to generate events that trigger changes in the display of information on screens 104 and 108…”), determining an orientation of a first ridged portion and a second ridged portion (104, 108, Fig. 1A) using the signals (col. 9, lns. 13-31: “…An accelerometer 176 may also be included as part of device 100 to determine the orientation of the device 100 and/or the orientation of screens 104 and 108…”), transmitting a first user interface (same as display of information; also see col. 12, lns. 54-57: “…user interface application…”) to a first portion of the flexible display attached to the first ridged portion, the first user interface oriented for use by a user of the first user interface, and transmitting a second user interface to a second portion of the flexible display attached to the second ridged portion, the second user interface oriented for use by a user of the second user interface (see Fig. 1I; col. 9, lns. 46-60: “…”easel” position… both screens 104 and 108 to allow two users to simultaneously interact with device 100… ”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first and second accelerometers located in the first and second cavities, respectively; a processor located within the first cavity or the second cavity and electrically coupled to the flexible display screen, the first accelerometer, and the second accelerometer; and a memory located in the cavity and electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising: receiving signals from the first and second accelerometers, determining an orientation of the first ridged portion and the second ridged portion using the signals, transmitting a first user interface to a first portion of the flexible display attached to the first ridged portion, the first user interface oriented for use by a user of the first user interface, and transmitting a second user interface to a second portion of the flexible display attached to the second ridged portion, the second user interface oriented for use by a user of the second user interface in Kauhaniemi, as taught by Sirpal, in order to correctly orient the display to allow two users to interact the device in easel position.
Examiner' s note: The recitation “a flexible point of sale device” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 2, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 1. Kauhaniemi does not teach wherein determining the orientation of the first ridged portion and the second ridged portion includes determining that the first ridged portion and the second ridged portion are angled relative to one another. However, Sirpal further teaches determining an orientation of a first ridged portion and a second ridged portion (104, 108) includes determining that the first ridged portion and the second ridged portion are angled relative to one another (col. 9, lns. 46-60: “….sensors 172A and 172B generate a signal indicating that the screens 104 and 108 are positioned at an angle to each other…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining the orientation of the first ridged portion and the second ridged portion includes determining that the first ridged portion and the second ridged portion are angled relative to one another in Kauhaniemi in view of Sirpal, as taught by Sirpal, in order to determine the orientation of the device and trigger changes in the display of information. 
	Regarding claim 3, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 1. Kauhaniemi does not teach wherein determining the orientation of the first ridged portion and the second ridged portion includes determining that the first ridged portion is in a vertical orientation and the second ridged portion is angled relative to the first ridged portion. However, Sirpal further teaches determining orientation of first ridged portion and second ridged portion (104, 108) includes determining that the first ridged portion is in a vertical orientation and the second ridged portion is angled relative to the first ridged portion (such as shown in Fig. 1A, 1B, 1H; col. 9, lns. 28-31: “…Additional events may be triggered if accelerometer 176 determines that device 100 is in a portrait position (FIG. 1B)…”; note portrait is same as vertical). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining the orientation of the first ridged portion and the second ridged portion includes determining that the first ridged portion is in a vertical orientation and the second ridged portion is angled relative to the first ridged portion in Kauhaniemi in view of Sirpal, as taught by Sirpal, in order to orient the device to a user’s preference, i.e. vertical (portrait) or horizontal (landscape) mode. 
	Regarding claim 4, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 1, and Kauhaniemi further teaches wherein transmitting the first user interface and the second user interface include transmitting a single user interface (interface shown on display 5, note again that display 5 is a continuous flat surface spanning 9 and 11), the first user interface being a first portion of the single user interface (such as portion at 9) and the second user interface being a second portion of the single user interface (such as portion at 11).
	Regarding claim 6, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 1. Kauhaniemi does not teach a docking station, the body defining a port for accepting a corresponding port of the flexible point of sale device. However, Sirpal teaches a docking station, a body defining a port for accepting a corresponding port of a display device (col. 11, ln. 66- col. 12, ln. 12: “…The port interface 262 may include proprietary or universal port to support the interconnection of the device 100 to other devices or components, such as a dock, ….docking module for controlling communications or other interactions between the device 100…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a docking station, the body defining a port for accepting a corresponding port of the flexible point of sale device in Kauhaniemi in view of Sirpal, as taught by Sirpal, in order to provide additional and/or different capabilities from those integral to the device.
	Regarding claim 7, Kauhaniemi teaches a flexible point of sale device (see note below regarding preamble) comprising: a body (3, Fig. 1) having a first rigid portion (such as 9, Fig. 1), a second rigid portion (such as 11, Fig. 1), and a flexible portion (7, Fig. 1) located in between the first rigid portion and the second rigid portion; and a flexible display screen (5, Fig. 1) connected to the first rigid portion and the second rigid portion, the flexible display screen spanning the flexible portion to provide a continuous display (not explicitly shown, but mentioned in [0051-0053]: “... in the closed configuration... the two regions 9, 11 are arranged overlaying each other so that a first portion of the display 5 and a second portion of the display 5 are facing each other... In the open configuration the two regions 9, 11 of the substrate 3 are arranged adjacent to each other so that the display 5 provides a continuous flat or substantially flat surface...).
Kauhaniemi does not teach a processor located within a cavity defined by the first rigid portion and the second rigid portion and electrically coupled to the flexible display screen, a first accelerometer, and a second accelerometer; and a memory located in the cavity and electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising: receiving signals from the first and second accelerometers, determining an orientation of the first rigid portion and the second rigid portion using the signals, transmitting a first user interface to a first portion of the flexible display attached to the first rigid portion, the first user interface oriented for use by a user of the first user interface, and transmitting a second user interface to a second portion of the flexible display attached to the second rigid portion, the second user interface oriented for use by a user of the second user interface, wherein surfaces of the body connected to the flexible display define a plane when the body is in a flat state. However, Sirpal teaches a processor (204, Fig. 2) located within a cavity (cavity inside 104/108, Fig. 1A) defined by a first rigid portion and a second rigid portion (104, 108, Fig. 1A~2) and electrically coupled to display screens (110, 114, Fig. 2), a first accelerometer, and a second accelerometer (accelerometer(s), 176, Fig. 2; col. 9, lns. 13-31: “…An accelerometer 176 may also be included as part of device 100 to determine the orientation of the device 100 and/or the orientation of screens 104 and 108…”; note these means two accelerometers under each screens 104 and 108 in order to determine orientation of each screen); and a memory (208, Fig. 2) located in the cavity and electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions (col. 11, lns. 27-52) comprising: receiving signals from the first and second accelerometers (col. 9, lns. 55-60: “…accelerometer 176 can generate a signal indicating the device 100 has been placed so that the edge of screens 104 and 108 are substantially horizontal. The signals can then be used in combination to generate events that trigger changes in the display of information on screens 104 and 108…”), determining an orientation of the first rigid portion and the second rigid portion using the signals (col. 9, lns. 13-31: “…An accelerometer 176 may also be included as part of device 100 to determine the orientation of the device 100 and/or the orientation of screens 104 and 108…”), transmitting a first user interface (same as display of information; also see col. 12, lns. 54-57: “…user interface application…”) to a first portion of the flexible display attached to the first rigid portion, the first user interface oriented for use by a user of the first user interface, and transmitting a second user interface to a second portion of the flexible display attached to the second rigid portion, the second user interface oriented for use by a user of the second user interface (see Fig. 1I; col. 9, lns. 46-60: “…”easel” position… both screens 104 and 108 to allow two users to simultaneously interact with device 100… ”), wherein surfaces of the body connected to the flexible display define a plane when the body is in a flat state (such as flat state shown in Fig. 1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a processor located within a cavity defined by the first rigid portion and the second rigid portion and electrically coupled to the flexible display screen, a first accelerometer, and a second accelerometer; and a memory located in the cavity and electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising: receiving signals from the first and second accelerometers, determining an orientation of the first rigid portion and the second rigid portion using the signals, transmitting a first user interface to a first portion of the flexible display attached to the first rigid portion, the first user interface oriented for use by a user of the first user interface, and transmitting a second user interface to a second portion of the flexible display attached to the second rigid portion, the second user interface oriented for use by a user of the second user interface, wherein surfaces of the body connected to the flexible display define a plane when the body is in a flat state in  Kauhaniemi, as taught by Sirpal, in order to allow different orientation of the device and also correctly orient the display to allow two users to interact the device in easel position.
Examiner' s note: The recitation “a flexible point of sale device” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
	Regarding claim 9, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 7, and Kauhaniemi further teaches wherein the flexible display screen is a touchscreen ([0043]: “…The display 5 may be a touch sensitive display…”).
	Regarding claim 10, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 7, and Kauhaniemi further teaches wherein the flexible display screen and the body form a laminated structure (5 and 3 forms a laminate structure; [0045]).
	Regarding claim 11, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 7, and Kauhaniemi further teaches wherein the flexible portion of the body and the flexible display screen each are bendable from about 0 degrees to about 180 degrees (as shown in Fig. 1 (0 degree) and Fig. 2A (180 degree)).
	Regarding claim 12, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 7, and Kauhaniemi further teaches wherein the body defines a cavity sized to house one or more electronic items (body 3 inherently has cavity for electronic items; also see [0041]).
Regarding claim 15, Kauhaniemi teaches a flexible point of sale device (see note below regarding preamble) comprising: a body (3, Fig. 1) having a first rigid portion (such as 9, Fig. 1), a second rigid portion (such as 11, Fig. 1), and a flexible portion (7, Fig. 1) located in between the first rigid portion and the second rigid portion (7 between 9 and 11, Fig. 1); a flexible display screen (5, Fig. 1) connected to the body, the flexible display screen spanning the first rigid portion, the flexible portion, and the second rigid portion (not explicitly shown, but mentioned in [0051-0053]: “... in the closed configuration... the two regions 9, 11 are arranged overlaying each other so that a first portion of the display 5 and a second portion of the display 5 are facing each other... In the open configuration the two regions 9, 11 of the substrate 3 are arranged adjacent to each other so that the display 5 provides a continuous flat or substantially flat surface...).
 Kauhaniemi does not teach a processor located within a cavity defined by the first rigid portion or the second rigid portion and electrically coupled to the flexible display screen, a first accelerometer, and a second accelerometer; and a memory located in the cavity and electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising: receiving signals from the first and second accelerometers, determining an orientation of the first rigid portion and the second rigid portion using the signals, transmitting a first user interface to a first portion of the flexible display attached to the first rigid portion, the first user interface oriented for use by a user of the first user interface, and transmitting a second user interface to a second portion of the flexible display attached to the second rigid portion, the second user interface oriented for use by a user of the second user interface. However, Sirpal teaches a processor (204, Fig. 2) located within a cavity (cavity inside 104 and/or 108 in Fig. 1A) defined by a first rigid portion or a second rigid portion (104, 108, Fig. 1A) and electrically coupled to display screens (110, 114, Fig. 2), a first accelerometer, and a second accelerometer (accelerometer(s), 176, Fig. 2; col. 9, lns. 13-31: “…An accelerometer 176 may also be included as part of device 100 to determine the orientation of the device 100 and/or the orientation of screens 104 and 108…”; note these means two accelerometers under each screens 104 and 108 in order to determine orientation of each screen); and a memory (208, Fig. 2) located in the cavity and electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions (col. 11, lns. 27-52) comprising: receiving signals from the first and second accelerometers (col. 9, lns. 55-60: “…accelerometer 176 can generate a signal indicating the device 100 has been placed so that the edge of screens 104 and 108 are substantially horizontal. The signals can then be used in combination to generate events that trigger changes in the display of information on screens 104 and 108…”), determining an orientation of the first rigid portion and the second rigid portion using the signals (col. 9, lns. 13-31: “…An accelerometer 176 may also be included as part of device 100 to determine the orientation of the device 100 and/or the orientation of screens 104 and 108…”), transmitting a first user interface to a first portion of the flexible display (same as display of information; also see col. 12, lns. 54-57: “…user interface application…”) attached to the first rigid portion, the first user interface oriented for use by a user of the first user interface, and transmitting a second user interface to a second portion of the flexible display attached to the second rigid portion, the second user interface oriented for use by a user of the second user interface (see Fig. 1I; col. 9, lns. 46-60: “…”easel” position… both screens 104 and 108 to allow two users to simultaneously interact with device 100… ”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a processor located within a cavity defined by the first rigid portion or the second rigid portion and electrically coupled to the flexible display screen, a first accelerometer, and a second accelerometer; and a memory located in the cavity and electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising: receiving signals from the first and second accelerometers, determining an orientation of the first rigid portion and the second rigid portion using the signals, transmitting a first user interface to a first portion of the flexible display attached to the first rigid portion, the first user interface oriented for use by a user of the first user interface, and transmitting a second user interface to a second portion of the flexible display attached to the second rigid portion, the second user interface oriented for use by a user of the second user interface in Kauhaniemi, as taught by Sirpal, in order to allow different orientation of the device and also correctly orient the display to allow two users to interact the device in easel position.
Examiner' s note: The recitation “a flexible point of sale device” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 16, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 15, and Kauhaniemi further teaches wherein the flexible portion of the body and the display screen each includes a living hinge ([0047]: “…living hinge…”; note flexible display screen 5 span across 9 and 11, so it also inherently has a living hinge in order to bend).
Regarding claim 18, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 15, and Kauhaniemi further teaches wherein the flexible portion of the body and the flexible display screen each are bendable from about 0 degrees to about 180 degrees  (as shown in Fig. 1 (0 degree) and Fig. 2A (180 degree)).
	Regarding claim 19, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 15, and Kauhaniemi further teaches wherein the flexible display screen is a touchscreen ([0043]: “…The display 5 may be a touch sensitive display…”).
	Regarding claim 20, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 15, and Kauhaniemi further teaches wherein the flexible display screen is laminated to the body (5 laminate to 3; [0045]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kauhaniemi in view of Sirpal, and further in view of Tousei (Tousei, Android Terminal, 2019-01-06. Retrieved from Wayback Machine. <URL: https://web.archive.org/web/20190106031117/http://www.touseitech.com/android-terminal/pt-7003.html>).
	Regarding claim 5, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 1. Kauhaniemi does not teach wherein the body defines one or more ports sized to receive a credit card. However, Tousei teaches a body (body of POS shown in figure) defines one or more ports sized to receive a credit card (see cropped figure below). 
 
    PNG
    media_image1.png
    252
    444
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the body defines one or more ports sized to receive a credit card in Kauhaniemi in view of Sirpal, as taught by Tousei, in order to utilize the device of Kauhaniemi for reading credit card.
	Regarding claim 13, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 7. Kauhaniemi does not teach wherein the body defines one or more ports sized to receive a credit card. However, Tousei teaches a body (body of POS shown in figure) defines one or more ports sized to receive a credit card (see cropped figure below). 


 
    PNG
    media_image1.png
    252
    444
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the body defines one or more ports sized to receive a credit card in Kauhaniemi in view of Sirpal, as taught by Tousei, in order to utilize the device of Kauhaniemi for reading credit card.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kauhaniemi in view of Sirpal, and further in view of Huitema et al. (US 2015/0378391; hereinafter “Huitema”).
Regarding claim 8, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 7. Kauhaniemi does not explicitly teach wherein the flexible display screen is glass. However, Huitema teaches a flexible display screen (18) is glass ([0414]: “…flexible display 18 may be made of two flexible substrate… such as flexible glass…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible display screen is glass in Kauhaniemi in view of Sirpal, as taught by Huitema, in order to protect the entire flexible display screen.
Regarding claim 17, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 15. Kauhaniemi does not explicitly teach wherein the flexible display screen is glass. However, Huitema teaches a flexible display screen (18) is glass ([0414]: “…flexible display 18 may be made of two flexible substrate… such as flexible glass…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible display screen is glass in Kauhaniemi in view of Sirpal, as taught by Huitema, in order to protect the entire flexible display screen.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kauhaniemi in view of Sirpal, and further in view of Lim et al. (US 10,222,835; hereinafter “Lim”).
Regarding claim 14, Kauhaniemi in view of Sirpal teaches the flexible point of sale device of claim 7. Kauhaniemi does not teach wherein the flexible point of sale device is hermetically sealed. However, Lim teaches a flexible display device (1000, Figs. 2A-2D) is hermetically sealed (col. 17, ln. 63-col. 18, ln. 4: “…hermetically sealed…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible point of sale device is hermetically sealed in Kauhaniemi in view of Sirpal, as taught by Lim, in order to prevent foreign material from entering into the device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841